Citation Nr: 0944101	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-37 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
peripheral neuropathy.


FINDING OF FACT

Peripheral neuropathy did not have its onset in service, nor 
is it otherwise attributable to service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service, nor is it due to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  However, the letter did not inform the 
Veteran of the criteria for establishing an effective date or 
disability rating.

Here, the duty to notify was not satisfied prior to the 
initial decision on the Veteran's claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the Board notes that the November 2006 SOC 
included notice to the Veteran of the criteria for 
establishing a disability rating and effective date.  See 
Dingess/Hartman, supra.  As noted above, such post-decisional 
communications may not serve as appropriate VCAA notice.  
However, since the Board has concluded that the preponderance 
of the evidence is against the claim of service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  Id.  

Thus, it is not prejudicial to the Veteran for the Board to 
proceed to finally decide this appeal as any notice error did 
not affect the essential fairness of the adjudication.  See 
Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the United States Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment 
records, and VA authorized examination report have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded a VA examination 
in August 2005.  38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the relevant medical facts and principles; and, to the extent 
possible, provides an opinion as to the etiology of the 
Veteran's neuropathy.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
organic diseases of the nervous system such as peripheral 
neuropathy, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he has peripheral neuropathy 
attributable to herbicide exposure in service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307 (2009).  In a July 1997 opinion, VA's General Counsel 
explained that this definition includes personnel who were 
not actually stationed within the borders of the Republic of 
Vietnam, but were present within the Republic's borders for 
duty or visitation purposes. VAOPGCPREC 27-97 (July 23, 
1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
(upholding VA's interpretation that service in Vietnam 
requires that a claimant have set "foot-on-land" in Vietnam).

Regulations further provide, in pertinent part, that if a 
Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Veteran's Form DD-214 shows that he served in the 
Republic of Vietnam during the Vietnam era from October 1968 
to November 1969.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents.

However, the record does not establish that the Veteran's 
peripheral neuropathy manifested within one year of any 
possible last date on which the Veteran was exposed to 
herbicides.  Although VA treatment records reflect a recent 
diagnosis of peripheral neuropathy, the earliest complaints 
in the record of any symptoms of neuropathy occurred in June 
2005, approximately 35 years after separation from service.  
There is no credible evidence that the Veteran's disability 
manifested earlier, nor has the Veteran claimed to have any 
earlier symptoms.  As the record does not support a 
conclusion that neuropathy manifested within one year of the 
Veteran's last exposure to herbicides, service connection for 
peripheral neuropathy on a presumptive basis is not 
warranted. 

Although the Veteran is not entitled to service connection 
for peripheral neuropathy on a presumptive basis, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that an appellant is not precluded 
from establishing service connection with proof of actual, 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Service treatment records are negative for any complaints, 
treatment, or diagnosis of peripheral neuropathy or any 
related symptoms.  The Veteran underwent an induction 
examination in September 1967.  No abnormalities were noted.  
A separation examination dated March 1970 similarly noted no 
abnormalities, and the Veteran described his health as 
"good" on a medical history report.  The Board notes that 
the Veteran was awarded the Combat Infantryman's Badge, 
indicative of combat participation.  In considering claims of 
Veteran's who engaged in combat, the adverse effect of not 
having an official report of an inservice injury or disease 
can be overcome by satisfactory lay evidence or other 
evidence which shall be sufficient proof of service 
occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  
38 U.S.C.A. § 1154(b) (West 2002).  These veterans may prove 
service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  Section 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to 
demonstrate incurrence or aggravation of a disability in 
service.  However, the Veteran has not offered any testimony 
or statements to suggest that he had a disease or symptoms 
during service that were not recorded in his service 
treatment records.

As noted above, the Veteran was afforded a VA examination in 
August 2005.  The examiner reviewed the claims file and 
recorded the relevant history.  The examiner also conducted a 
physical examination, including range-of-motion and sensation 
testing in all extremities.  She diagnosed radiculopathy and 
cubital tunnel syndrome, but stated she was unclear as to the 
etiology of the numbness and tingling in the Veteran's 
bilateral feet.

VA treatment records show several entries related to 
peripheral neuropathy.  In December 2005 a diagnosis of early 
stage peripheral neuropathy, idiopathic type was rendered.  
At the time of an August 2006 podiatry consultation, a 
diagnosis of peripheral neuropathy and metatarsalgia was 
made.  Of particular note, rheumatology consultation records 
dated September 2006 reflect diagnoses of idiopathic skeletal 
hyperostosis; osteoarthritis in multiple areas with 
"mechanics hands"; history of plantar fasciitis; and 
history of carpel tunnel syndrome which the examiner noted to 
be common in men with this type of arthritis in the hands.  
The Veteran was also diagnosed with peripheral neuropathy 
possibly secondary to alcohol.

Based on the evidence of record, the Board finds that service 
connection for peripheral neuropathy on a direct basis is not 
warranted.  There is no competent evidence to suggest that 
the disability manifested during service, and the Veteran's 
separation examination indicated normal findings.  Although 
the Veteran is currently diagnosed with peripheral 
neuropathy, there is no competent evidence linking this 
disability to service.  The VA examiner was unable to render 
an opinion on etiology, and the Veteran's treatment records 
do not include an opinion relating neuropathy to service or 
herbicide exposure in service.  

In this regard, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

However, in this case, the Veteran's statements alone are 
insufficient to prove that his current diagnosis of 
peripheral neuropathy is etiologically related to his 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As the Veteran is not shown to be a 
physician, his statements in this regard are not considered 
competent evidence to establish that his current diagnosis is 
related to his military service.  38 C.F.R. § 3.159(a)(2) 
(2009); See also Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Accordingly, the Board finds that the overall weight of the 
evidence establishes that the Veteran's peripheral neuropathy 
is not related to his period of active service.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  Thus, the preponderance is 
against the Veteran's claim, and his claim for service 
connection must be denied.


ORDER

Service connection for peripheral neuropathy is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


